Appeal by the defendant from an amended judgment of the County Court, Westchester County (Smith, J.), rendered April 26, 2000, convicting him of robbery in the third degree, burglary in the second degree (two counts), grand larceny in the *540fourth degree, attempted grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, endangering the welfare of a child (two counts), and criminal possession of a hypodermic instrument, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the amended judgment is affirmed.
The showup identification procedure, where the defendant was identified by the complainant, was conducted in close temporal and spatial proximity to the crime and was not impermissibly suggestive (see People v Duuvon, 11 NY2d 541 [1991]; People v Love, 57 NY2d 1023 [1982]; People v Lopez, 292 AD2d 395, 396-397 [2002]; People v Dottin, 255 AD2d 521 [1998]; People v Rodney, 237 AD2d 541 [1997]; People v Mitchell, 185 AD2d 249, 250 [1992]). Accordingly, the County Court properly permitted testimony regarding the complainant’s showup identification. Altman, J.P., Goldstein, Crane and Mastro, JJ., concur.